Citation Nr: 1817371	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot condition (claimed as frostbite injury).  

2.  Entitlement to a compensable evaluation for residual right index finger laceration. 

3.  Entitlement to an evaluation in excess of 10 percent for painful residual scar, right index finger laceration.  

4.  Entitlement to a compensable evaluation for scar, right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from July 1977 to November 1977 and September 1978 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010, rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Service Connection for Bilateral Foot Condition

The Veteran is claiming service connection for a bilateral foot condition, asserting that he had frostbite on his feet in 1979.   

The Veteran's STRs are void for a diagnosis related to his feet.  There is however an entry from July 1980, wherein the Veteran complained of a burning sensation in his legs. 

VA treatment records show complaints of and treatment for foot pain, to include flat feet, and bunions.  At a June 2010 visit, the Veteran had a podiatry consult, and was diagnosed with right ankle arthralgia, and right side hallux valgus.  In November 2011, the Veteran underwent a right bunionectomy. 

At the Board hearing, he testified that during service he was exposed to extreme cold, and his feet would go numb.  Following discharge from service, the Veteran reported being treated for bunions, and relayed his belief that the bunion was a result of wearing military boots.  He also reported being scheduled for a medical appointment in June, and was planning to seek treatment for his feet.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Given the above evidence that the Veteran has reported numbness and burning sensation during service, and his subsequent complaints of numbness, and bunioniectomy (claimed as due to wearing boots during service), the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, the issue must be remanded so that the Veteran can be provided  VA examination and a medical opinion can be obtained.  Additionally, any outstanding treatment records should be obtained.  

B.  Right Index Finger Laceration and Scars 

The Veteran apparently has 2 scars on the right index finger.  They are painful.  He also experiences limitation of motion of that finger.  He is assigned a 10 percent evaluation under Diagnostic Code 7804 for his painful scars.  He is assigned a non-compensable evaluation under Diagnostic Code 5229 which contemplates limitation of motion.  Lastly, he is assigned a separate non-compensable evaluation under Diagnostic Code 7802, which evaluates superficial and non-linear scars based on the area covered by the scar.  

At his hearing, the Veteran contended his limitation of motion of the finger is greater than it was when last examined for VA purposes.  As such, a more current examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional VA and non-VA records of treatment he wishes considered in connection with his appeal.  The identified records should be sought.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected right index finger, to include evaluation of the scar(s).  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot condition, if any.  The claims folder should be available for review.  Appropriate diagnostic testing should be conducted. 

The examiner should note any diagnoses of the Veteran's feet.

If the Veteran is found to have a foot disability, the examiner should provide an opinion as to whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) caused by or related to his periods of service, and in particular any exposure to cold weather, or his complaint in service of a burning sensation of the legs.   

4. Then, readjudicate the appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




